DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 11-20-2020.
Claims 1-21 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20, drawn to methods of synthesizing oligonucleotides, classifiable in CPC classes C12N 15/09, C12N 15/1093, C12N 15/1096
II.	Claim 21, drawn to nucleic acid compositions, classifiable in CPC classes C12N 15/113 and C40840/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product and/or the product as claimed can be made by another and materially different process.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-8-21

/JANE J ZARA/Primary Examiner, Art Unit 1635